Future global architecture of financial markets and EU economic recovery plan (debate)
We welcome students from the European University of Rome who are present in the gallery.
The next item is the debate on the oral question to the Council and Commission on the future global architecture of financial markets and EU economic recovery plan - B6-0487/2008) and - B6-0488/2008).
Mr President, Mr Alumnia, Mr Novelli, Mr Barroso, a short while ago, we were told that the time had come for the Commission to nudge Member States. If such is the Commission's strategy, you are welcome here in Parliament, and you will have our full support in the implementation of such a strategy.
For us, the current problem resides in the degree of cooperation between Member States. Too often, what we see is a realisation of the urgency of the situation and a juxtaposition of national solutions that are then dressed up as a European solution. We think that we must proceed differently if we wish to make better use of our resources.
With regard to the international financial architecture, the G20 met and defined future deadlines. When I look at the conclusions of the Ecofin Council, as adopted yesterday, one thing strikes me, which is that I do not see any mandate for the Commission in its conclusions. I therefore would like the Council to tell me how it intends to implement its proposals, in particular with regard to combating the non-cooperative nature of certain jurisdictions and defining the role of the IMF in relation to other international financial institutions.
I would also like the Council and the Commission to tell us what are the next stages in the light of the timetable adopted, and under what conditions might Parliament become involved in these debates, since I believe that this is how we must proceed if we want a European dynamic.
With regard to the recovery plan, a figure of 1.5% was flagged up. Compared to the figures circulating previously, this must be considered a step in the right direction. Will it be enough, is it really 1.5% or is this renaming of expenditure already planned? We will have to examine this in more detail.
But with regard to the plan itself, I would like to make three comments. Firstly, if there is no real coordination, within the meaning of the treaty, within the meaning of Article 99, which asks Member States to consider their economic policies as issues of common interest, we will fail. I am amazed to see that even from the conclusions of yesterday's Ecofin Council this method is still not being used. The coordination of economic policies in this critical phase cannot merely comprise submission by Member States of recovery plans initially discussed by their governments then subsequently assessed by the Commission. This is not enough.
Secondly, I am amazed to see how no reference is made in this document to the prospect of a bounce-back, which I know is incompatible with the Treaty in its current state, but neither is reference made any longer to the idea circulating here and there, in my opinion quite rightly, of possible pooling of the borrowings of Member States in the euro zone.
If the Commission wishes to be audacious, now is the time to initiate these lines of debate. Perhaps the Council will not immediately support such a proposal, but given your record in this Chamber, you will, I am almost certain, be able to obtain support here in Parliament, which makes it worthwhile your continuing along these lines.
The third issue is that of jobs and wages. You just referred to the importance of the goal in terms of jobs. Do not forget that these must be high-quality jobs, or we will not reach the goals we defined in our Lisbon Strategy.
Finally, may I make a final comment on the European Investment Bank. It is now charged with many tasks, but we must monitor the way in which the banks themselves implement these facilities and tools, which are now being proposed once again since SMEs are obliged to use the banking system in order to access them. Well we know how fragile the banking system is, and so I should like to ask you to look at this issue closely and I invite us collectively to learn the lessons of the past, in other words to define the public expenditure that is useful for our long-term objectives in a coordinated manner, otherwise that public expenditure will be pointless.
We would like to welcome back our President-in-Office of the Council, Mr Novelli, who was one of our Members between 1999 and 2002, if I remember rightly.
Mr President, Commissioner, honourable Members, I should first like to reply to Mrs Berès, firstly by providing a brief retrospective on what has happened over the last year or so.
The crisis which started in the United States is, as you all know, continuing to have consequences. While the situation in the financial sector seems to have stabilised and shows signs of improvement, although everything has not yet settled down, the challenge is, from now on, to limit the effects of this financial crisis on the real economy and businesses as far as possible.
The forecast published by the Commission at the beginning of November, shows a considerable drop in economic growth in the European Union, which is expected to be 1.4% in 2008, whereas only in 2007 it was 2.9%.
In 2009, according to the Commission, business activity in the European Union is expected to stagnate with an annual average growth rate of 0.2% GDP. Growth is expected to return very slowly over the course of the year to reach an annual average of 1.1% in 2010. This will be the situation, to the extent that it can be predicted, over the coming weeks and months.
Concerning the financial situation - if this seems to be moving in a better direction than a few months ago, this is mainly as a result of the determined action of Member States and central banks, including the European Central Bank, and as my colleague and friend Jean-Pierre Jouyet has spoken at length on this issue, I will not revisit the subject.
The Heads of State of the euro zone countries met on 12 October and for the first time agreed on a concerted action plan, whose principles were approved by the European Council on 15 and 16 October.
All Member States have now adopted national measures in conformity with the principles in this plan, for example, as you already know, through guarantee mechanisms for the financing of banks and systems enabling their recapitalisation.
In addition, the ECB has deployed considerable efforts to provide liquidity to the market, by diversifying its invitations to tender and extending the range of its collaterals.
I believe that we have demonstrated solidarity in supporting Member States gripped by financial difficulties. We have helped one Member State, Hungary, at the start of November, this had to be done. We have now also agreed on the need to raise the upper limit for loans that the Union may make under this arrangement from EUR 12 billion to EUR 25 billion.
I believe, as you have already said, Mrs Berès, that now is the time to relaunch our economy. The Member States and the Union must act in concert and contribute to a wider response at the global level.
With regard to the recovery of the European economy, the Commission has taken the initiative of publishing a communiqué on 26 November, a European economic recovery plan for growth and jobs. The Council is very pleased with this communiqué, and I am pleased that you regard this, Mrs Berès, as a step in the right direction.
In order to completely resolve the crisis, and particularly to draw lessons from it, we must analyse what has happened. The original financial turbulence, as you know, appeared in the subprime market in the US. These gradually spread, revealing serious malfunctions in our financial systems.
From the macroeconomic point of view, this crisis also reflects the implications of internal imbalances in terms of household debt, and of external imbalances particularly the current deficit in the US. But it is, I wish to stress, above all, a crisis in the regulation of financial markets which reveals the defective operation of certain aspects of our frameworks of regulation and monitoring.
A large number of these aspects have already been discussed as part of the road maps and the work conducted by the Ecofin Council during the French Presidency. But in addition to the urgent measures taken at Community level to restore confidence in the financial markets and protect savers' deposits, support financial institutions and provide assistance to Member States in difficulties, the fundamental reforms you are asking for, Mrs Berès, are, I believe, already underway.
On this subject, I should like to express my pleasure with the agreement reached in the Council on four draft directives, which will have a decisive effect on improving the stability of the financial sector, protecting individuals, and further strengthening the internal market. These are the directive on bank capital requirements, the directive on deposit guarantees, solvency II, and the directive on Undertakings for Collective Investment in Transferable Securities (UCITS).
Furthermore, work is in progress on the monitoring of financial institutions that have hitherto not been monitored. Work on European regulations concerning rating agencies has begun and is expected to be completed in spring 2009.
I have no doubt that Parliament shares our determination to ensure that these texts are adopted as soon as possible. Furthermore, the French Presidency of the Council has undertaken to initiate long-term work on the procyclicity of financial regulations with a view to reviewing the supervisory and accounting framework and on the incentives offered in the financial sector, by examining the very important issue of the remuneration of managers and market traders. With regard to supervision in Europe, concrete progress has already been reported over the last few months: greater convergence between the practices of national supervisory systems so that each implements the documents in an equivalent manner; strengthening the supervisory systems of cross-border groups by establishing supervisory boards; and more efficient operation of European supervisory committees, with the introduction of qualified majority voting for their meetings to improve decision-making procedures.
However, I believe more radical changes are necessary in this area, and we are very much looking forward to the work of the high-level group chaired by Jacques de Larosière, which will also look at supervision, particularly the issue of the supervision of investment funds.
In any event, all these achievements and this work point to the European Union remaining the driving force in the international work being conducted in response to the financial crisis. The Union has definitely been a driving force in international activity aimed at a thorough reform of the global financial architecture, in particular, an increase in the capacity of international financial institutions in order to prevent crisis factors from reappearing.
The crisis has very clearly demonstrated that these problems, which are of global scale, must be resolved at the global level. The French Presidency has therefore taken the initiative of proposing to the United States that an international summit be held, which would include the main emerging countries, to define the principles and the initial actions to be taken for the re-establishment of international financial architecture.
With this aim in mind, the Presidency submitted proposals to the Member States. These proposals were discussed at the Ecofin Council and then adopted by the Heads of State or Government. Europe was thus able, and I believe this is very important, to speak with one voice at the Washington meeting on 15 November.
Prior to the G20 meeting, the Ecofin Council played its part by defining the European Union's common message with regard to international financial architecture. At its meeting on 4 November, it examined all relevant questions in order to decide on a European response to the crisis and its proposal was subsequently endorsed by the Heads of State or Government at their informal meeting on 7 November.
I believe that this European unity has enabled very significant progress to be made, particularly on the part of our partners in the US and in emerging countries, both in terms of supporting global growth and in the regulation and supervision of global financial markets whose principle has been extended to all stakeholders, markets and jurisdictions.
I am convinced that this summit represents the starting point for a review of the tools and resources of international financial institutions. The IMF must be supplied with a wide range of instruments that will enable it to support the Member States flexibly and rapidly. The World Bank must be rallied to provide the necessary finance for emerging and poor countries, enabling them to deal with the shortages and price increases in market resources.
Furthermore, not only must the international financial institutions have the resources to deal with crises, they must also play a key role in their prevention. The IMF, in particular, in association with the Financial Stability Forum, must be able to identify any accumulation of risks and bubbles in the financial system and recommend the corresponding economic policies.
The Council therefore unreservedly supports the statement issued by the Heads of State or Government of the G20 countries, made public on 15 November. Everything is now in place for developing common European positions so that this 'Washington declaration' can be implemented within the timescale set out for the next international deadlines.
Fundamentally, and to conclude, Mr President, I believe that in addition to the progress made on the basic issues, two important messages may be drawn from this.
Europe, after very rapid preparation, spoke with one voice at the Washington summit. Europe must therefore remain a driving force in the current debate on reforming international financial architecture.
Our internal discussions and the reforms which we will go on adopting must continue in order to feed in to this process, which is only just beginning.
Mr President, Mr Novelli, Mr Jouyet, Mrs Berès, ladies and gentlemen, less than a month ago in Strasbourg we spoke about the results and conclusions of the Washington meeting.
Today Mrs Berès is asking the Council and the Commission what steps need to be taken to put the conclusions into practice, who should take them and what action each European institution should take to that end.
I must say to her that I absolutely agree that these decisions, like those adopted since September 2007 in the Ecofin Council and the European Council, have to be made swiftly while respecting the roles of all the Community institutions. All the Community institutions must be involved in building a consensus, so that Europe can hold a single position on all the issues needed to regulate the financial system more effectively and to find solutions to its problems. The EU will thus continue to be able to lead the world in providing solutions at future meetings following on from the Washington meeting.
The Commission is of course working in this respect. We are playing our part within the de Larosière Group on one hand, and we are developing our own initiatives on the other. The Commission updated these announcements in the Ecofin Council only yesterday. In addition, the Commission is certainly going to use its own powers, in conjunction with the Council and Parliament, to reach the required agreements as soon as possible.
It is very important to coordinate the EU's actions and positions in the financial field, because we are going to take part in a global coordination process, and Europe cannot go into global coordination holding several different positions. We have to go in with a single position that has been formally adopted within the European Union.
With regard to the economic recovery and reflationary plan discussed by the Ecofin Council yesterday, the Ministers agreed with the Commission's view that, given the economic situation and the recession affecting the United States, Japan, the euro area and some major EU economies outside the euro area, a fiscal stimulus is essential. Monetary policy must continue to sustain demand, but it cannot bear the whole burden alone, especially in view of the current situation of the financial and credit markets.
Fiscal and budgetary policy has to provide a stimulus as well. The Commission proposed a stimulus that it considers both necessary and possible in a situation such as the one we are in. We specified the extent to which we will contribute with European resources and measures, both through the EU budget and through the actions of the European Investment Bank and the EBRD. I admit that a number of Ecofin members unfortunately did not welcome our proposal to both the Council and Parliament to make it possible to use unspent funds more flexibly without altering the overall ceiling of the EU's budget, thus enabling us to devote the sum of EUR 5 billion to investment in infrastructure and fighting climate change at a European level.
Unfortunately the proposal did not gain enough unanimous support. Nonetheless, we hope it will go ahead. In addition to the European endeavour (through the EU's budget plus the European Investment Bank, and here the Ministers did actually agree to increase the capital, as the Commission had proposed, by the end of 2009), we also asked the Member States to make an effort amounting to EUR 170 billion in 2009 by adopting what they considered to be the most appropriate demand-boosting measures in their current circumstances.
This proposal takes the Member States' own responsibility into consideration, since they hold the budget for funding recovery through fiscal policy. It also takes account of the fact that not all Member States have the same room for manoeuvre. We cannot ask Hungary or Latvia to contribute as much right now as Germany or the Netherlands. That is not the Commission's position, of course. All the Member States should benefit from the boost and the resulting recovery, whilst not all of them can contribute to the same extent because their starting situations are different. Coordination is therefore essential.
By coordinating actions, we can make one plus one equal three. Without coordination, one plus one might give a negative result. This is a clear example of the urgent need for coordination. Some countries have no room for manoeuvre, while others have to decide whether to use the room that they have. If we do not maximise every country's energies and opportunities, we shall all lose out in the end. That is the message that the Commission put across to the Ecofin Ministers yesterday.
I have three very specific points to make.
First, in the previous debate, a Member of this Parliament said that the Stability and Growth Pact was no longer in force. As I have said to this Parliament on many occasions and I repeat again, the Stability and Growth Pact is in full force, and it is in full force because in 2005 we revised it and introduced the flexibility it needed to be of use in a situation such as this. The Pact is in force because we revised it in 2005, and there is no need to reinvent it or to change it. What we do need to do is implement it and respect it, but we must respect it within the limits and with the flexibility that budgetary policy requires at times like these.
Secondly, Mrs Berès referred to European debt securities. There are some major countries that clearly rule out this possibility and refuse to consider it. Should there be a joint issue of national public debt securities? There are some major euro area countries that reject this possibility. There is a third possibility, however, which has been given unanimous support and which we intend to use. It involves the European Investment Bank providing additional and more specific funding for those investments and measures considered essential for sustaining demand and maximising the impact of this Europe-wide endeavour at such a time as this.
Lastly, I fully agree with Mrs Berès's call for quality jobs. When the Commission included in the recovery plan not only a fiscal endeavour but also ten priority actions for smart investments, what we were looking for was more growth, more sustainability and better quality employment than can be provided by some short-term measures. Such measures might admittedly be temporary, which is one of the requirements of the boost. They do not, however, have the other two properties needed for this to be a quality fiscal endeavour, namely that they must be able to boost and increase demand in the short term, and they must also expand the possibilities for our economies during the economic recovery which will certainly follow.
on behalf of the PPE-DE Group. - (FR) Mr President, Ministers, Commissioner, firstly, with regard to the questions, I would say that they clearly demonstrate Parliament's desire to be kept informed and to be more involved in the process of reforming the architecture of the financial markets. Parliament is also determined that Europe should speak with one voice, as has been said.
With regard to Europe's economic recovery, concerted and coordinated action is, of course, essential, as has been pointed out. For our part, we support the Commission's proposal to combine all available European and national political levers in order to combat this crisis. Indeed, the task is now to restore confidence among Europeans and, hence, consumers.
We also need to strike the right balance between the long term and the short term. The measures taken in particular with regard to the banking sector are good for combating this financial crisis: an increase of capital, interbank loan guarantees and guarantees for loans. We do, however, need to be vigilant when it comes to actually realising the objective of these measures, that of reinstating the banks to their primary role as suppliers of liquidity and credit - in short, the objective of financing the real economy.
The role of the EIB and the EBRD must be strengthened. The EIB's reserves must be used to strengthen its capital base. The budget structuring is also a step in the right direction. However, words aside, what counts is implementing the planned measures. We must avoid blowing hot and cold. I would mention here State aid with regard to the bank-related programmes. I would also mention here - and you spoke about it just now - the Stability and Growth Pact. We have to realise that our fellow citizens who, in this time of crisis, expect Europe to provide solutions, should not feel that Europe says one thing one day and then the next day does the opposite.
Lastly, Minister, on the subject of the regulation on ratings agencies, for which I am rapporteur in this House, we will work diligently to implement an effective and pragmatic system that does not react merely to the current situation but that makes it possible for these agencies to operate on a long-term basis.
on behalf of the PSE Group. - Mr President, first of all I would like to confirm to Commissioner Almunia that 'one plus one' is not two but three if we do it together. I will try to explain this to my little grandson and he will understand, as he is becoming a good European.
I am not going to go into coordination because I think my good colleague Mrs Berès has underlined the issue, as you did yourself. I would just like to say one thing on that - this is also directed to the Presidency of the European Union and the Council - which is that there is a great danger that our Member States have not yet really understood the magnitude of the need for financial investments. Let me just give an illustration: if our aim is to maintain the present employment level in the European Union, we need to invest 1% more of GDP not only in 2009 but also an extra percentage in 2010 and an extra percentage in 2011. This is documented by our macroeconomic calculations covering the whole of the European Union.
My hope is that what we do before Christmas will be a beginning - and I know that the French Presidency shares this ambition. Therefore, please make a timeline which says: let us evaluate the effects before spring next year and before the spring Council. Let us be ready before the spring Council to create new financial stimuli. Because I fear that the Commission's present prognosis - and it has done it as well as it can - will be supplemented by a new one which will show us that the job to be done is even more demanding.
Finally, I want to talk about regulation. I should like to thank the Presidency very much for saying this is a regulatory crisis. I agree. That is why I am so disappointed by the information I got yesterday in the Committee on Economic and Monetary Affairs under the leadership of Mrs Berès. We have unanimously here in Parliament agreed on a report saying that due to this regulatory crisis we must have new regulations empowering all financial actors without exception - including hedge funds and private equity.
Yesterday I got a message from Commissioner McCreevy saying: 'I hereby invite all actors to a new consultation on hedge funds'. Two years ago we had the last consultations on hedge funds, which only concentrated on those guys in the City of London. We now have a new consultation two years later. We do not need more consultations. We need regulations. We know exactly what the problem is. Then Mr McCreevy said yesterday: 'By the way, I do not intend to do anything about private equity'. However, he is asking the lobby organisations for private equity whether they would be so kind as to ask those who are not covered by the Code of Conduct to be covered.
(Interruption from another Member)
(FR) Ladies and gentlemen, it is my turn now!
What I am trying to say is: please I need your help - and I am calling on you Commissioner Almunia - I want you to understand that people will simply not understand that we, the European Union, are not capable of fulfilling our duty to regulate the financial market in a comprehensive way, so that we can be sure that this situation will not occur again; and that we can finance this expansion exactly as Commissioner Almunia described.
I would really ask you for an answer before Christmas so I can tell my little grandson 'let us go for it!'
on behalf of the ALDE Group. - Unless we achieve a truly common stance in the EU in favour of real reform, achieving adequate global rules for the financial markets becomes much harder. Sensible people would say that a massive failure of both regulation and oversight, together with revealed flaws of an overly simplistic economic paradigm, provide an indubitable answer to what to do. But some still argue that soft regulations should be the norm of the new system. In my view, they are wrong, whether they honestly think so or are driven by parochial interests.
One of Keynes' intellectual legacies - that highly volatile capital flows are inimical to trade and prosperity - has shown its relevance in the current huge mess and other crises, including in emerging markets. For decades now a mantra has been heard worldwide: that not much can be done in national policy-making because global markets would punish a government. But is the complexion of global financial markets God-given? Are not global markets, aside from their technological drivers, also the product of human beings' decisions to set rules for finance, trade and investment? The claim that nothing can be done about finance, when it brings about misery, is unconvincing. Much can be done in regulating all financial entities (including hedge funds and private equity funds), constraining leverage, dealing with pro-cyclicality and accounting, coordinating policies better, dealing with the rating agencies.
The decline of a paradigm which equates market economies with no regulations has to be seen in conjunction with a rising multi-polar economic world in the attempt to forge a new international financial system. On the latter hinges the fate of an open world economic system. Unless we do the right things now, we run the risk of crippling our liberal democracies. I hope that the new American administration will be forthcoming in this respect. But we at home in Europe have to rise to the momentousness of this period.
on behalf of the Verts/ALE Group. - (DE) Mr President, I should first like to wholeheartedly endorse Mr Rasmussen's assessment that we are talking about a completely new relationship between state and market, with regard to the entire financial world. I think that on that point we agree. Also with regard to the role of Mr McCreevy, I would say that he should play a smaller role than previously and he should not be allowed to delay now under any circumstances.
What we can learn from the collapse of the financial markets is what happens if the state holds back too much and does not dare to apply the rules which it has identified as correct.
I should like to link the current dispute about a new green deal with the European recovery plan once again. In my opinion, there are still too many waiverers in the European Council and in the European Commission who assume that sustainability strategies or aggressive climate protection would be at the expense of jobs. And these same forces which are holding things up there, are in our opinion - we Greens are also concerned about jobs - holding up the development of future-proof methods of production and future-proof economic systems and future-proof new products, and they are blocking our way out of Europe to the global markets of the future.
I consider this highly dangerous and I think that the weak car regulation which we are currently making is a bad sign of how fearful we are. The recovery plan is now a bit Keynes, a bit green, but really underneath it is still the same old thing.
I do not believe it is enough for Europe to make only slight changes. Perhaps coordination can win more approval if the strategies are formulated more consistently. Reviewing the entire EU budget at the beginning of next year would give the Commission an opportunity to approach the various major crises which we have to manage in a systematic and uniform manner.
(SK) Mr President, honourable Members of Parliament and guests, I applaud the initiative of European Union institutions which gave an impulse for dealing with the financial crisis at the global level. However the economic response to the consequences of the financial crisis based on a plan for restoring growth and employment in the European Union seems to me to be more like a hasty improvisation.
The plan idealises the situation and forgets that the European Union is a group of national states, each of which is in different circumstances and has different priorities and different solutions to economic problems and economic development. The plan underestimates the importance of the coordinated development of energy infrastructure as a whole, not only green energy, and the coordinated development of road and rail infrastructure as a prerequisite for the effective distribution of investment, as well as the need to deal with the financing of the agricultural sector. This is because, along with the financial crisis, the world is also facing the threat of an energy and food crisis.
(ES) Mr President, I am not going to say much about the exceptional, historic nature of the current crisis. All my fellow Members have mentioned this, and Mr Rasmussen has expressed it very well. I just want to add three things here: this is the worst liquidity crisis that I have ever known, and I am getting on in years; there are no navigation charts or roadmaps for this crisis; and, thirdly, we are well aware that the financial crisis is ongoing and the markets have run dry.
The first thing we have to do, therefore, is to normalise the financial markets, and in this respect I am going to talk about the European Central Bank.
In this House there is a kind of reverential respect for the European Central Bank. I am a layman in many areas, including this one, but I must say that the ECB has to bring down interest rates quickly and as a matter of urgency. The transfer mechanisms do not work well, as shown in October, when the official interest rate cut was not passed on enough into real interest rates.
Secondly, liquidity has to be provided over a longer term than is currently the case. I am aware that for this to happen the framework of guarantees has to be changed, but it has to be done. Financial institutions lend money over the long term and they need reliable financing over the long term as well.
The national banks are helping with the Central Bank's policy to supply liquidity, and this may result in national aids that distort competition. We therefore have to keep a careful watch on this area.
My third and last point is that right now budgetary policy has been shown to be playing the central, leading role far more than monetary policy is. Budgetary policy causes external effects, and that means that close coordination is vital. I agree wholeheartedly with what the Commissioner has said.
To continue, I also agree that it is important to spend, but most of all it is important to spend wisely on clear objectives that enhance the competitiveness of Europe's economy. That is the only way in which we will be able to balance our budget again in the medium term.
I agree that the Stability and Growth Pact is still in force, and the first thing that the Commissioner should do is tell us what he understands by 'departing from the reference value'. Does this mean by a few hundredths, a few tenths or a few points? Believe me, Commissioner; I shall keep a careful watch on the work you have to do for the Stability and Growth Pact to remain in force. If you achieve this, may God reward you, and if not, may He hold you to account.
(PT) We have heard it said several times here today that a crisis normally creates an opportunity, and that is true. If we wish to take advantage of the opportunity which presents itself, the course of action is easy to decide on.
Firstly, at the level of the European Union we are aware of the need to introduce mechanisms for transparency in and regulation and supervision of the financial markets. There is no need for Commissioner McCreevy to start more consultations or for the Presidency to analyse and elicit more studies and proposals: we need look no further than the proposals of the socialists, which were made at the appropriate time and many of which have been taken up by this Parliament.
Secondly, internationally: Europe cannot take part in the international arena in a passive way. It must play an active part in building the new international order, and it must be the defender of a new architecture that does not leave black holes in the system, such as those currently presented by tax havens.
Thirdly, we have heard the President of the Commission say here today that there is reluctance amongst the various States to coordinate strategies. It is true that, if we had not heard so many times from members of the Commission that markets self-regulate, that the State should remain uninvolved and that financial markets have no impact on growth or employment, perhaps there would be a greater and more active spirit of solidarity amongst the various countries.
However, the proposal which we have before us today is one that is only the first part of a long process if we compare it with the programmes of China and the United States; it also fails to define its goal sufficiently clearly, and this goal must be employment; finally, a European programme cannot be an amalgamation of national agendas.
Now is the time for us to show the citizens of Europe that Europe is a network of rights that also encompasses the economic sphere; that it protects them in times of crisis, and that it promotes solidarity with and growth and support programmes for the small and medium-sized enterprises that are currently not in receipt of the results of the interventions that were made in the banking sector. The real economy is exactly that, and we are here, as Europeans, to show the citizens that Europe is here too and, above all, on their side.
(NL) Mr President, it strikes me as rather odd that, in recent years, there have never been sufficient funds for education, care, innovation and the environment and that it should now suddenly rain billions. The best rescue plan for the future is a strong European market combined with healthy government funds, for we should not squander the inheritance of future generations.
The private debt crisis should not simply be traded for public debt. The Commission should make a firm stand for strict compliance with the Stability Pact and rules on State aid, and, in this light, I welcome the statements made by Mr Almunia and Mrs Kroes. After all, it is not just bankers, but also politicians, who should spend citizens' money wisely. It is not so much the money presses, but the Lisbon Strategy, that should be shifted into top gear, because there is a great deal of benefit to be had from it.
For example, a free services market can create hundreds of thousands of new jobs, for no extra cost. It is therefore surprising, to my mind, that the Member States should be so slow in introducing the Services Directive. A rescue plan for the growing number of school leavers with no qualifications is at least just as hard as for the duped savers, because without a qualification, these young people have absolutely no standing in life.
Alternatively, we should invest in achieving the 3% objective for research and development that was set back in 2000. After all, whilst industry never delivered its promised 2% share, it is receiving billions of support at the moment.
Finally, given that things can go badly wrong in the free market, rules and market supervisors are certainly no luxury, but, even so, there is no comparison with the economic and social ruins that have been left behind in various experiments with nationalism and socialist state economy.
(DE) Mr President, I am not alone in finding it difficult to join in with this emerging self-importance of the European decision-makers when it comes to management of the financial market crisis, for if Europe, if the EU were a functioning democracy, one would first have to raise the question of responsibility and how it could all have happened.
It is simply not true that all the problems we are now facing involve a tsunami, something caused by Nature. This is man-made. With all this regulatory fervour that characterises this Union, one asks oneself why action was not taken when banks began to cross national borders to an appreciable extent? Why, in spite of corresponding warnings, was action not taken when derivatives crept in. I clearly remember that Nobel prize winner Joseph Stiglitz addressed all these points. There was a silence, a taboo. That is where you would have to start because recognising one's own faults is the only key to finding the solution in future.
(EL) The European Parliament has to give a clear message about both sides of this discussion today: firstly, concerning the rationale of the financial system that we have to build for the future and secondly, concerning our initial reaction to the recovery plan which was put forward by the Commission on 26 November. On the first of those, there is no doubt that the Commission has clearly got the message that the era of self-regulation or non-regulation is well and truly over. If there are some within the Commission or even within this Parliament who were under the impression that the real economy could be built on the rationale of no rules, then current events would have proved them wrong. It took us some time but now we understand. I do not think that Commissioner Almunia is to blame. Others may have exposed the Commission to this rationale but now it is too late. Now the new economic order must be built on a rationale that is governed by rules, rules and more rules.
The second part of the recovery plan, which was put forward by the Commission last week, does contain some positive points, and we must recognise that the Commission has managed (and I know how hard that is) to reconcile differences of opinion and offer governments an interconnected framework for actions with a common rationale. Now I can hear people on the left and right saying such things as, 'we wanted it differently,' 'it might be too expensive,' or 'we do not like it'. These are the same people that, if the Commission had done nothing, would have said 'the Commission is not doing anything,' 'we are waiting for the Commission to give us a blueprint'. Therefore I believe that the second message we must send to the Commissioner is that the rationale behind this package is the right one, it is going to help governments and it may well be a life raft on which the real economy can survive during the first days of a crisis. Thank you.
- (IT) Mr President, Commissioner, ladies and gentlemen, by preparing a rescue and recovery plan for the European economy, the European Union is giving an initial message to its citizens, in addition to the markets. There is great anticipation and we cannot disappoint expectations. At a time when financial consolidation and the level of public debt are liable to be adversely affected by public intervention, both in terms of the resources actually given and those guaranteed, in an effort to rescue the major financial and industrial players, with the obvious repercussions for public finances and personal income, we need a coordinated approach at European level, also to combat tax evasion and tax havens. It is important that all the appropriations and national plans are strictly and efficiently coordinated and targeted at the same objective.
I am pleased to point out that there are plans to clarify the flexible application of the Stability Pact, which must be targeted, temporary and appropriate, featuring mechanisms aimed at structural changes, the efficient allocation of public funds, restructuring of public expenditure and investments for growth in line with the Lisbon Strategy's objectives, focusing particular attention on the role of small and medium-sized businesses. The joint approach must also cover macroeconomic budget policies, as well as salary policies and a gradual, sharp reduction in the tax burden on labour and pensions. This must be implemented using tax deductions, revised tax rates and compensation for fiscal drag in order to reduce poverty, and not just extreme poverty, and to promote consumption and economic growth by providing a counter-cyclical response to the current economic crisis which presages a recession. But on a note of caution, the task of maintaining incomes and relaunching consumer demand must be carried out, with the focus actually on environmental and social sustainability, thereby avoiding the need to blindly reproduce models and systems which have demonstrated all their weaknesses.
Mr President, what I miss in this recovery plan is a reference to financial markets. At the beginning of this year, when there were discussions on broad economic guidelines, Parliament came up with a proposal to include a financial market dimension in the guidelines.
Unfortunately, at that time the Commission was against this proposal. However, the development of events showed that we were right. I would urge you not to repeat this mistake once again and to link the economic recovery plan with the upgraded Financial Services Action Plan. If we undertake this strategy it will be possible in the long run to reflect the needs of the real economy in an ongoing modernisation of EU financial architecture.
- (LT) I would also like to encourage the scrutiny of your proposals from the perspective of financial market participants. The Commission is now providing so many new proposals that it is difficult even for us, Members of Parliament, to handle. They are not very well coordinated. Just think how the heads of financial market institutions and investors, who indeed have difficulties in deciding, must feel. It is far from giving the impression that our market is stable; therefore, I believe that more coordination is required.
Mr President, we have heard quite a lot about coordination, but I am beginning to wonder whether coordination is any longer sufficient, whether we need to move to solidarity rather than just coordination because the crisis has moved from just being banks, which is bad enough, to being a crisis of countries. Just as the coordination has justifiably moved up from national to European to global levels, perhaps we now need to consider whether more solidarity is necessary. I would ask the Commission and the Council whether they are indeed addressing the issue of the global institutions, as the oral question specifically requests about the International Monetary Fund, or alternative institutions that might perform the solidarity role on a global basis.
My second question would be to do with the type of stimulus we should be looking for in fiscal stimulus, if that is indeed the preferred route. Should value added tax be the route and should it allow for reduced rates of value added tax from the high or middle rate down to the lower rate in certain areas - and what are we doing about that? And is it not much better to have it concentrated in that way rather than spread widely on a much lower reduction level?
Regulation: we hear a lot, especially from our leftward-leaning friends, that we must have more and more regulation, destroy the hedge funds and private equity, credit rating agencies and so forth. However, can I just urge the Commission and the Council to consider the following? We must wait, we must think hard and carefully and we must at all costs avoid unintended consequences. If new regulation is justified - and it may be - it must be the right regulation and it must not turn out to be an impediment to recovery and prevent or delay that recovery. In some ways I would really like to give Mr McCreevy support for his measured reaction to the problems and not condemn him, as many of our colleagues seem to wish to do.
Lastly, public finances. The stability and growth pact affects both euro countries and non-euro countries. If temporary excess deficits are justified - and that is a big if - they must be temporary, they must be recuperable to a realistic schedule and, if some countries can afford the debt but others cannot, then surely we return to this question of mutual solidarity. I would ask the Commission and the Council to tell me what they consider realistic schedules for dealing with this issue.
(DE) Mr President, Commissioner, ladies and gentlemen, my question relates to what you think about Iceland and Hungary introducing the euro as a second currency. Do you think that that could solve the problem of these two countries?
The second question is: do you think that it would be possible to introduce a risk premium for derivatives which would then be used to strengthen the banks' own capital?
My third question is: do you not think that a reduction in value added tax would encourage imports, in particular from China and India? Would it not make more sense to consider tax reductions for our businesses and for our employees, to pay investment premiums, to focus on progressive depreciation and above all to increase assets of a minor value by a factor of ten to avoid taxing fictitious profits and to keep the money in the enterprise, thus also enabling wages to be paid more easily?
(RO) The EU economic recovery plan provides for sound investments, which is why it supports the increase in budget allocations by around EUR 200 billion for the period ahead, as part of the economic growth and stability pact.
I appreciate in particular the readiness of the European Central Bank to cut interest rates in order to ensure the levels of liquidity required by the banking system to be able to invest in the real economy.
I also particularly appreciate the proposal made to amend the financial framework in order to invest during the next two years EUR 5 billion in developing the broadband infrastructure and connecting up Europe's power infrastructures.
I welcome the initiative launched by the European Investment Bank and certain national banks aimed at creating a 2020 fund earmarked for energy and climate change activities and for developing the transport infrastructure.
It will be possible to use state aid to support research and development, innovation, communication and information technology, transport and energy efficiency.
(SK) I think that the two-year economic recovery plan can become a good, coordinated response of the European Union to the economic crisis, provided that it is carried out and implemented in a reasonable manner. The proposed volume of funding to support the Union's economy should create a financial framework that is sufficient to stimulate the Member States' economies towards new development impulses. The EUR 30 billion, which is to be provided in equal shares from the European Union's budget and the European Investment Bank, must be well-targeted at the development of the knowledge-based economy and low-carbon economy, as well as at medium and long-term energy efficiency programmes.
As regards tax incentives, I think that these measures should remain in the hands of the Member States. Personally, I am an advocate of the idea of reducing VAT rates for certain products closely related to energy efficiency that can stimulate high energy savings.
To conclude, I have to admit I have certain concerns in connection with the plan to apply maximum flexibility, which is made possible by the revised Stability and Growth Pact. Certain governments have a tendency to abuse such measures for their populist and purely political objectives, without a clear development concept.
Mr President, I would like to pay a special tribute to the German Chancellor, Angela Merkel, who has become the new Margaret Thatcher of Europe. She, like the Iron Lady, believes in balanced budgets and not spending your way out of the credit crunch and economic crisis in an unfunded way. Instead and in contrast, the British Prime Minister, Gordon Brown, has got a massive borrow-and-spend fiscal reflationary crisis economic package, with no way of having a balanced budget.
Whilst I accept that it was our own British banks whose reckless lending landed us in the mess in the first place, with poor regulation and supervision by the government, I believe this fiscal policy - which is highly irresponsible - must also be accompanied by cuts in public spending and well thought out plans to fund it in the longer run. Otherwise we will invite, after a period of economic shrinkage, a period of massive inflation which will erode all our savings and undermine European economies.
Mr President, I welcome the work which the Member States, the Council and the Commission are doing in dealing with this difficult issue. Many of my colleagues have already dealt in detail with the action that is required. However, at this time Member States should not change their commitment to developing countries. There is a need for EU Member States to maintain overseas development assistance (ODA). The financial crisis is expected to have a severe impact on humanitarian funding, with some analysts predicting cuts in ODA of up to a third or more.
EU Member States should not slack off on meeting the Millennium Development Goal targets now that there is a temptation to reduce spending. The worldwide financial meltdown has highlighted the interdependent globalised nature of our world. Even if developing nations have avoided many of the immediate effects of the financial crisis, owing to their limited exposure to global markets, economists are warning that there will be a knock-on effect in terms of a reduction in aid inflows as well as remittance, foreign direct investment and economic growth.
We could see developing countries suffer considerably for a financial mess they did not create. Therefore Member States should maintain the status quo.
I apologise to Mr Gollnisch and Mr Sikierski, who asked to speak, but unfortunately, we are running very late and we are therefore stopping at five speeches.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, I should like first of all to tell Mr Almunia that he rightly emphasised three aspects that are very important for ensuring the effectiveness of the recovery.
The first is strong enough action. From this perspective, one and a half per cent of GDP is a recovery objective that would appear to me to be quite substantial, given the sums at stake.
The second is taking account of the different situations among Member States. He rightly emphasised that the countries were not all, dare I say it, in the same boat regarding the economic or budgetary situation, but that this does not exempt them for making a really coordinated effort. This is something that the Presidency intends to work on before the next European Council meeting. I am convinced that it is in this way that, eventually - although I do not yet know how long this will be - we will be able to revive growth and employment.
Mr Gauzès, I should like to say to you that you made the point well that all our efforts are focused on financing the real economy. If we are helping the banks, it is so that they can invest in this economy, and our only aim - and you were right to stress the point - is to finance small and medium-sized enterprises. I believe that, yesterday, the Council put a message across to the Commission concerning aid for the banks, and it is clear that we want flexible and quick decision-making regarding the support that can be given to the banks and the financial institutions in the current circumstances. I believe that the Council has been heard, and I should like to say to you, Mr Gauzès, that the Council very much shares your desire for rating agencies at European and, I would add, international, level to be effectively regulated, as many of my colleagues and many MEPs have said.
Mr Rasmussen, I should like to say to you, even though your speech was addressed more to the Commission, that I agreed with you when you stressed that no market segment should be exempt from regulation or supervision. If there is indeed one message that we have taken away with us, it is that there is a lack of regulation of certain market segments. This regulation must therefore be improved and at times must be created in situations in which it is vital. This was a powerful message from the Washington Summit on 15 November, and Europe must, of course, work towards these objectives, including in the area of speculative funds.
Mr Dăianu, it is true that the regulation of financial markets should be coordinated at international level; that is why, on the initiative of the European Union, the Washington Summit was held. I believe that it was this voice of Europe, a united Europe, that was the deciding factor in that Summit, enabling that Summit to outline a kind of road map for genuine regulation of the international financial system, and this, because Europe was able to work effectively on its own programme.
Mrs Harms, to be precise, the recovery plan does propose long-term investment, perhaps not enough for your liking, but that is what it proposes, nonetheless.
Mr Kozlík, I wish to say to you that, yes, we must support agricultural policy, as well as the other major European policies. You mentioned energy policy; I believe you were right to do so. These are priorities, and they should remain as such, including in this difficult period.
Mr García-Margallo, the work of the European Central Bank has, in my view, played a decisive part in overcoming the difficulties that we have encountered only recently, and its president has clearly indicated that inflation is being curbed in Europe and that he is therefore anticipating, as a number of MEPs have noted, new room for manoeuvre in the area of monetary policy.
I felt that Mrs Ferreira was rather harsh regarding the European Union's response. I believe that, unlike what she said, the European Union responded swiftly to the crisis by taking strong decisions in a very short time thanks to the positive cooperation of our institutions - the Commission, the Council and the European Parliament - and for that I thank you.
With regard to support for SMEs, we will shortly hold a debate on the decisions taken at the Competitiveness Council regarding the adoption of a European Small Business Act, and I believe that, in this area too, Europe has played its part concerning the financing of SMEs and the priority they should be given, including in a period of economic slowdown.
Mrs in't Veld, you were right to point out that the short-term recovery should be based on long-term structural reforms within the framework of the Lisbon Strategy. This strategy has never been so crucial, precisely in this period of economic slowdown, and the structural reforms have to be able to take their course.
Mr Martin, I heard you clearly when you called for joint action to identify the true priorities.
Mr Schinas, we had rules, but those rules did not work; that is the truth of the matter. We therefore need rules, but rules that are effective; not overregulation, of course, but a genuine framework that is suited to European competitiveness.
Mrs Gottardi, I wish to say to you that I fully share your desire to combat tax fraud. The French Presidency has, moreover, made this a priority at European and international level. I also wish to say to you that I agree with your very pertinent comments on the need for effective economic recovery.
Mrs Starkevičiūté, I agree that the normal slowdown of the financial sector is an integral part of the recovery of the European economy, and that this should be within a coordinated context.
Mr Purvis, I agree, we do need to move in the direction of greater solidarity - that is important. This is, moreover, what we are proposing by basing the reform of the international financial system on the institutions created at Bretton Woods, including, in particular, the International Monetary Fund, a universal and politically legitimate institution that I am convinced will see its role strengthened in the years to come. You mentioned the issue of VAT. The Presidency is actually in favour of a VAT reduction targeted in particular at highly labour-intensive and non-relocatable sectors.
Mr Rübig, you spoke on the same subject. VAT is an instrument that can - certainly if it is reduced - sustain activity and, in particular, employment, but these VAT reductions can only be targeted ones, and by that I mean it must be possible to prove that they are entirely appropriate. However, the debate on this matter is still not cut-and-dried, as you know.
Mrs Ţicǎu, I believe that one of the principles of the Commission's proposals on the economic recovery is investment that is real and timely but also lasting and structural; I am in complete agreement with you on this matter.
Mr Hudacký, yes, the European Investment Bank is a very important tool for aiding economic recovery, including by means of various investments. I believe that this is a fundamental point. We will have the opportunity to place it on record during the Councils' debates next week.
Mr Tannock, I do all the same believe, as the whole of the Council does, that we need a recovery that is concerted but can be reversed when there is a return to growth conditions.
To conclude, I wish to say to you, Mr President, Commissioner, ladies and gentlemen, that this debate and all your questions have been very important and very interesting for the Council. They show that there is broad agreement between us regarding the need to have a strong and consistent European voice heard within international forums. The support of the European Parliament is essential. In this regard, I wish to thank you.
We must, and I am convinced of this, completely rethink our approach to the financial system and its regulation. This must be done at European level but also by taking account of the solutions that will be found at international level, because, if there is indeed one lesson to be learnt from this crisis, it is that today's financial system has a truly international dimension; it is therefore at international level, spurred on by Europe, that solutions must be found.
Mr President, Mr Novelli, ladies and gentlemen, first of all, I am very grateful for your comments and observations and for the interest you have shown in the Commission's initiatives, particularly the recovery plan that we have been discussing this afternoon. I am not going to repeat many of the replies that Mr Novelli has just given. I agree with practically all his comments on what the Members who have spoken have said.
I would just like to mention six points very quickly. First, I agree with the views of those of you, beginning with Mr Gauzès, who said that the credit crunch is extremely severe and lies at the root of the very great problems that the real economy is currently facing. Only yesterday at the Ecofin Council we were discussing how to improve the effectiveness of the recapitalisation and deposit guarantee plans that have been and are to be adopted by the various Member States. There is a lot of taxpayers' money at stake: considerable funds have gone into guaranteeing the operations of banks and financial institutions or providing them with capital. It is now a matter of getting credit to flow back into the economy, since it is a vital ingredient for the economy to work properly.
Since it is not working well, the economic forecasts that Mr Rasmussen mentioned, which I presented a month ago, are unfortunately no longer the forecasts that I would present today. That is why I also announced to the ministers yesterday that I would be presenting new economic forecasts on 19 January.
In the meantime, the International Monetary Fund, the OECD, and other institutions have published estimates for 2009 that are even more worrying than those reflected in the Commission's forecasts of 3 November. The European Central Bank's are due tomorrow and are also dismal,
My second comment is that there is certainly going to be more regulation of financial services. In fact there is more regulation already. Only yesterday, at the Commission's initiative, the Council, as Mr Jouyet said earlier, gave its political approval to at least four - if I remember correctly - Commission initiatives on regulation of different aspects of the financial markets or services. Existing regulations need to be changed, unregulated areas need to be regulated, and improvements are needed in the quality of regulation and the way in which the implementation of these rules is supervised at European and global levels. We are talking about all of that.
As the decision on the Solvency II draft directive is about to come before Parliament, let me tell you that the reaction in the Council still does not always accord with the Council's own statements on what needs to be done in terms of financial regulation and supervision. Parliament is aware of that, because it has been holding talks with the Council on this directive. There is no agreement on how best to coordinate supervisory actions in the insurance sector. We urgently need to find agreement on such supervision at a European scale, and we are already talking about a body of supervisors for institutions that operate at a global scale.
On the subject of hedge funds, we base our views on the principle that their activity has to be regulated. We have said so in the Commission, the Council has said so, and the Washington meeting said so.
The high level group chaired by Jacques de Larosière is analysing this, among other factors. Commissioner McCreevy met with the Committee on Economic and Monetary Affairs yesterday.
I saw the President of the Commission repeat to you in this Chamber, on his recent visits, that the Commission is going to regulate hedge funds, and that is what we shall do. What is being debated is to what extent, in which areas, and which parts of hedge fund activity have to be subjected to regulation, which will not only affect hedge funds. Important contributions to this debate are coming from the employment field and the report produced by this Parliament at Mr Rasmussen's initiative.
I fully agree with those of you who have mentioned investment and the need to link the necessary investments in the medium and long term with the energy and climate change package. I agree with those who say that our monetary policy has room for manoeuvre, without having to jeopardise the independence of the European Central Bank or other central banks. It is obvious. Inflation in the euro area at the end of November, according to Eurostat, was 2.1%. Just a few months ago we were talking about inflation figures that were twice as high, and that margin is now being used. The Central Bank is meeting here in Brussels tomorrow. I do not know what it is going to do, but I have heard the statements made by the Bank's president, Mr Trichet, and they are quite clear on the subject.
My next point concerns the Stability and Growth Pact. The pact clearly states that a deficit breaching the 3% threshold triggers the excessive deficit procedure, with a single exception, namely when the economic situation is exceptional, and we are in an economic situation that is exceptional. The second condition, which applies concurrently with the first, is that the excessive deficit should be temporary, and temporary does not mean several years but just one year. The third condition, concurrent with the first two, is that the excess should not take the deficit very far above the reference value, and here, Mr García-Margallo - without going into technical details unsuited to the predominantly lay audience in this House - we are talking about a few tenths of a percentage point.
Lastly, in reply to Mr Parish and somebody else who mentioned the value-added tax issue, the Commission's document or plan includes a range of instruments that may be used to produce a fiscal stimulus, and one of them is certainly to cut such a substantial tax or, rather, the rate of such a substantial tax as VAT. It is also a fact, however, that the Commission is not forcing anyone to do that. Read the plan and you will see that there is no obligation involved, as indeed there could not be. A third point - and this is information arising from yesterday's Ecofin talks - is that only one Member State out of the 27 was in favour of using this instrument yesterday, and that was the Member State that has already used it.
Thank you, Commissioner, especially for covering topics ranging from mathematics to theology.
The debate is closed.
Written statements (Rule 142)
in writing. - The financial crisis has created major challenges for the EU and the global economy. Coordinated efforts by Member States have been effective in stabilizing the EU banking system, but much remains to be done to contain the propagation of the crisis into the wider economy and protect households, businesses and jobs. In an interdependent world, tackling these challenges could be an opportunity for the EU to take the lead in bringing clarity, social responsibility and predictability to the global financial architecture.
Any implementation of mitigation measures has to be timely, comprehensive and accompanied by appropriate regulatory action addressing the root causes of the crisis. Particular attention should be given to regulation regarding new financial products, such as sub-prime mortgages and their derivatives, as well as the entities that are involved in their marketing, such as banks, hedge funds and private equity. There is a need to review the business model of rating agencies and the legal standing of their ratings.
In the recovery process we must give priority to solutions that protect jobs, growth and the most vulnerable, promote economic energy and stability, while ensuring that parties with vested interests in maintaining the status quo are kept at a distance.
in writing. - (HU) I welcome the unified European efforts at addressing the crisis and the initiatives aimed at preserving European jobs and creating new ones.
At the same time, I would like to call attention to the fact that countries that are in as dire a fiscal situation as Hungary do not have any monetary or significant fiscal or tax reduction tools at their disposal. Thus, in these countries, an economic stimulus is conceivable primarily in the form of a reallocation and efficient use of European resources as well as a reduction of payroll costs, improved efficiency of the regulation of competition and the reduction of administrative costs.
I am particularly pleased that our combined efforts in this regard have the support of Commissioner Joaquín Almunia. For this reason, I consider the initiatives relating to structural funds to be of pre-eminent importance, and firmly support their acceptance without delay. An acceleration of the acceptance of the major projects, as well as support in the form of credits available to SMEs, can help stimulate demand.
At the same time, I consider that our efforts on behalf of the neediest are still insufficient, and hence I urge that land development and new construction also be included in the changes being proposed in the area of housing support. In the underdeveloped regions and settlements, there are certain plots of land or developments that are unsuitable for renovation, and thus we need to promote the construction of up-to-date, energy efficient dwellings. In so doing, we can contribute to the European Union's objectives with regard to energy savings as well as job creation, while at the same time helping those most in need.
in writing. - (PL) In announcing its crisis action plan, the European Commission responded to the real need for Community action to stabilise and revive the economy. However, the announcement was made a few days after the so-called conciliation, which determines the shape of the European Union's 2009 budget. The budget does not allocate additional funds for overcoming the crisis, and it is hard to imagine a plan of the order of EUR 200 billion being completely budget neutral.
The long-fought argument about the sources of funds for the EUR 1 billion aid to famine threatened countries shows that it will not be easy to get 27 countries to agree to the additional funding, namely the over EUR 116 billion of payments agreed on 21 November between the European Parliament and the Council for 2009. If only for this reason, Mr Barroso's plan is no more than the sum of national efforts accompanied by promises of greater tolerance of budget deficits and state aid regulations.
Nonetheless, I hope that any potential relaxation of the Stability and Growth Pact will not be the only outcome of the European Commission's plan. This will be the case if we carry out the promise of increasing advances and streamlining the structural funds which must act as local and industry-specific anti-crisis packages during 2009-2010. This would reverse the disastrous tendency to widen the gap between commitments and regional policy funds actually taken up.